Title: To Benjamin Franklin from the Abbé André Morellet, [22 January 1781]
From: Morellet, abbé André
To: Franklin, Benjamin


lundi [January 22, 1781]
Il y a trois mortels mois que je suis privé du plaisir de voir monsieur Franklin. Je ne lui dirai que la verité en l’assurant que je sens tous les jours cette privation. Il croira facilement qu’il n’y a pas de ma faute si je lui dis que je ne vois pas davantage la dame d’auteuil. Si j’étois maitre de ma vie si je n’etois pas attaché à mon bureau par une chaine au pied je voudrois toujours etre entre elle et lui. Ce ne seroit peut etre pas le compte de mr. franklin qui aime à etre très près de la dame. Eh bien je consentirois à la place entre lui et moi. Je pense que cet arrangement convient à deux philosophes qui croient au principe de la liberté du commerce et qui n’aiment pas les privileges exclusifs. En attendant que je retrouve cet heureux moment je profite d’une occasion de me rappeller au souvenir de mr. franklin en lui addressant une lettre qu’une jeune dame m’a prié de lui envoyer pour la faire passer à son mari. Je le prie de se servir de la 1ere occasion qu’il aura et de me faire dire ou savoir par la petite poste qu’il a recû cette lettre. Je le salüe très respecteusement mais en même tems je ne puis m’empecher de lui dire malgré tout mon respect que je l’aime très tendrement.
L’abbé Morellet
Je prie mr. franklin le fils de recevoir mes très humbles civilitès.
 
Addressed: A Monsieur / Monsieur Franklin / ministre plenipotentiare des / etats unis de l’amerique près sa / M. Très chrètienne / à Passy.
Endorsed: Abbé Morellet
